Citation Nr: 1040563	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  04-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling for the right foot and 10 
percent disabling for the left foot.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 
1954. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by the 
RO, which, in pertinent part, granted service connection for pes 
planus with mild degenerative changes at the first 
metatarsophalangeal joint and assigned separate 10 percent 
ratings for the right and left feet, respectively, effective July 
31, 2002, the date the claim for entitlement to a rating in 
excess of 10 percent for bilateral pes planus was received.

In April 2008, the Board granted an increased 30 percent rating 
for the bilateral pes planus.  The Board also found that 
bilateral pes planus and degenerative changes at the first 
metatarsophalangeal joint of the bilateral feet constituted 
separate disabilities manifested by different pathology.  
Accordingly, the Board also granted separate 10 percent ratings 
for the degenerative changes at the first metatarsophalangeal 
joint of the right and left feet respectively.  The Veteran 
appealed the decision to the United States Court of Appeals for 
Veterans Claim (Court).  In February 2010, the Court granted a 
Joint Motion to vacate the April 2008 decision with regard to 
grant of an increased 30 percent rating for the bilateral pes 
planus and to remand that matter for further development.  To 
that end, in the Joint Motion, the parties requested that the 
Court not disturb the decision with regard to the award of 
separate 10 percent ratings for the degenerative changes at the 
first metatarsophalangeal joint of the right and left feet 
respectively.  For these reasons the issue is characterized as 
noted on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In the February 2010 Joint Motion, the parties agreed that in the 
April 2008 decision, the Board failed to give adequate reasons 
and bases to support its decision.  Specifically the parties 
agreed that the Board relied on an inadequate examination in 
determining that the Veteran was not entitled to an increased 
rating for the pes planus.  In this regard, the parties observed 
that in the June 2007 VA examination, the examiner noted that the 
Veteran did have pain along the course of the plantar fascia (a 
manifestation that would justify a higher rating); however, the 
parties noted that the examiner did not comment on the severity 
of the pain (i.e., whether it was extreme).  Additionally, the 
examiner noted the Veteran had "compensatory pronation on weight 
bearing;" however, again, the examiner did not comment on the 
severity of the pronation (i.e., whether it was marked, moderate 
or mild).  Further, the parties observed that the examiner did 
not discuss whether the Veteran suffered severe spasm of the 
tendo Achilles on manipulation.  Additionally, the Board notes 
that the June 2007 VA examination report indicates that the 
Veteran used custom orthotics and orthopedic shoes that failed to 
relieve the pain in his feet.

VA regulations provide that where "the [examination] report does 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes." 38 C.F.R. §§ 4.2, 19.9 (2010).  Where the Board makes 
a decision based on an examination report that does not contain 
sufficient detail, remand is required by the courts "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination." Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  
Given the Veteran's essential contention that his bilateral pes 
planus has increased in degree of impairment, the Board finds 
that a more contemporaneous VA examination is necessary.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand 
a case back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since the 
last examination).  

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers, VA and non-VA 
that treat him for pes planus of the right 
and left feet.  After he has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be scheduled for a 
VA feet examination to evaluate the current 
severity of his pes planus of the right and 
left feet.  The entire claims folder must 
be made available to the physician for 
review in conjunction with the examination 
and should be so documented in the 
examination report.  All tests and studies 
that the physician deems necessary should 
be performed.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Feet 
Examinations, revised April 20, 2009.  The 
physician should provide an accurate and 
fully descriptive assessment of the 
Veteran's right and left foot disabilities.  
The physician should include a complete 
rationale for the findings and opinions 
expressed.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

5.  After completion of all indicated 
development, the Veteran's claim should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


